Title: To George Washington from David Stuart, 10 December 1790
From: Stuart, David
To: Washington, George

 

Dear Sir,
Alex[andri]a [Va.] 10th Decr 1790

I have just time to inform you, that the business of the rents between Mr Alexander & the estate of Mr Custis for the twelve years possession of it, was adjudged two days ago—I am sorry to inform you that it has exceeded every idea I had formed on the subject, and I believe that of every reasonable man—The two men nominated by me were Mr Pollard & Mr Moss those nominated by Alexander Mr Thomas West & one Middleton, a common overseer on Ravensworth—My two men for allowing £100 pr year, West was for £200, and Middleton for £300—Thus matters stood the first day, when Mr Fairfax was chosen by the four to determine between them—I thought it a lucky choice for me, concieving that as Mr Fairfax rented a great deal of Land, he could have no extravagant idea of the value of it—I besides thought the unexceptionable characters of my men would have had weight, particularly as I knew of Mr Fairfax’s high opinion of one of them Mr Moss—I made every representation in my power, respecting the little profits I had received from the lands & the poverty of them—notwithstanding however every thing of the sort, Mr Fairfax accorded with Mr West & Mr Middleton in giving £2900—Middleton having acquiesced in Mr West’s opinion—Thus the award was made up—As Coll Simms is fully acquainted with every instance relative to this unhappy affair, I must for want of time (the stage being on the point of setting out) refer you to him for further particulars. I am Dr Sir with great respect Your affecte Serv:

Dd Stuart

